Citation Nr: 0506356	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  04-20 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error in the rating 
decision of February 1958 that reduced the disability rating 
for shell fragment wound scars on the left knee from 10 
percent to zero percent.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from May 1943 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO granted service connection for multiple residual 
scars of shell fragment wounds to the left leg in a February 
1947 rating decision, assigning a 10 percent disability 
rating effective from August 16, 1946.

2.  In a February 1958 rating decision, the RO reduced the 
evaluation for shell fragment wound scars to the left knee 
from 10 percent to noncompensable.  

3.  The veteran received notice of the February 1958 
decision, but did not perfect an appeal.  

4.  The February 1958 rating decision was supported by the 
evidence then of record and in accordance with the law.


CONCLUSION OF LAW

The February 1958 rating decision does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.105(a) (2004); 38 C.F.R. § 3.7, 3.8, 3.172, 
3,330, 19.2 (1956).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  However, the 
Board emphasizes that the VCAA is not applicable to claims of 
clear and unmistakable error.  See Parker v. Principi, 15 
Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001).  Therefore, the Board will proceed to adjudicate the 
appeal without further discussion of the VCAA.  

Analysis

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable. Id.


In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 
11 Vet. App. at 214; Russell, 3 Vet. App. at 313.     

With clear and unmistakable error claims, there is, by law, 
no additional relevant evidence to be obtained.  The evidence 
necessary to substantiate a motion based on CUE is limited to 
that which existed when the challenged decision was made.  In 
other words, the evidence to be considered is effectively 
frozen at a fixed point in time, precluding additional 
evidentiary development.  Pierce v. Principi, 240 F.3d 1348, 
1353 (Fed. Cir. 2000) (CUE challenge to final RO decision 
limited to 


evidence in existence at the time of the challenged 
decision); see also Russell v. Principi, 3 Vet. App. 310 
(1992).  As the United States Court of Appeals for the 
Federal Circuit stated, 

Although the language of [38 U.S.C.A.] § 5109A does 
not expressly limit the evidence that can be 
considered in a CUE challenge to evidence that was 
of record at the time the challenged decision was 
made, the legislative history of the statute, the 
purpose of the statute, and the overall statutory 
scheme for reviewing veterans' benefits decisions 
all indicate that Congress intended the evidence to 
be so limited. 

Pierce , 240 F.3d at 1353. 

Briefly, review of the claims folder shows that the RO 
granted service connection for multiple residual scars of 
gunshot wound to the left leg in a February 1947 rating 
decision, assigning a 10 percent disability rating effective 
from August 16, 1946.  In a February 1958 rating decision, 
the RO reduced the evaluation for shell fragment wound scars 
to the left knee from 10 percent to noncompensable effective 
April 29, 1958.  The veteran did not timely initiate or 
perfect an appeal of that decision.  

Initially, the Board notes that the veteran and his 
representative have alleged several arguments that relate 
more properly to the question of whether the February 1958 
rating decision is final, as opposed to whether it contains 
clear and unmistakable error.  Because the rules with respect 
to clear and unmistakable error apply only to final rating 
decisions, the Board will address the finality issue first.  

As noted above, the determination of the presence of clear 
and unmistakable error in the 1958 rating decision would be 
based on the evidence of record and the law in effect at the 
time of that rating decision.  Therefore, the 
representative's arguments concerning current law, such as 
the definition of a notice of disagreement in 38 C.F.R. 
§ 20.201, are inapplicable.

The veteran, through his representative, has argued that he 
did not receive written notice of the February 1958 rating 
decision, such that the decision therefore is not final.  
Review of the claims folder discloses the February 1958 
rating decision.  Although there is no copy of a notification 
letter in the claims folder, there is no doubt that the 
veteran in fact received notice of the determination.  A 
report of contact dated April 4, 1958 indicates that the 
veteran phoned to inquire about the reduction, such that it 
is apparent he received notice of the rating decision.  

In any event, any failure to provide written notice of the 
rating decision does not affect the finality of the decision.  
The pertinent VA regulation in effect at the time of the 
February 1958 rating decision required the RO to advise the 
claimant of the decision, the reason for the decision, the 
right to appeal, and the time limit for appeal.  38 C.F.R. § 
3.7 (1956).  However, that regulation also provides that 
"[f]ailure to receive written notice of right to, and time 
for, appeal will not extend the time for filing appeal." Id.  
Therefore, whether or not the veteran received written notice 
of the decision at issue, he still had one year in which to 
apply for review of the February 1958 rating decision.  
38 C.F.R. §§ 3.330, 19.2 (1956).  He did not do so.  
Therefore, the decision is final.  38 C.F.R. §§ 3.8, 3.330 
(1956).  

The veteran also asserts that the April 4, 1958 report of 
contact in the claims folder should have been construed as a 
notice of disagreement, receipt of which would have placed 
the February 1958 rating decision in appellate status with an 
open appeal since that time.  The report of contact indicates 
that the veteran phoned to ask about the reason for the 
reduction and the type of evidence needed to rebut.  At the 
time of the February 1958 rating decision, there was no 
regulatory definition of a notice of disagreement, as it is 
known today.  In fact, the first regulation defining a notice 
of disagreement was not codified until 1964.  See 38 C.F.R. § 
19.1a(b) (1964).  However, the statutes in effect in February 
1958 specified that a claimant had to file an application for 
review on appeal.  38 U.S.C. § 3305 (1952 ed., Supp. V).  The 
law stated that an application for review on appeal must 
include, among other things, a clear statement of the benefit 
sought and a specific assignment of the alleged mistake of 
fact or error of law in the adjudication of the claim.  
38 U.S.C. 
§ 3305(d) and (e). (1952 ed., Supp. V).  The April 1958 
report of contact does not include this information.  
Therefore, pursuant to the law in effect at that time, it may 
not be construed as an application for review on appeal.  
Thus, the finality of the February 1958 is not affected.  

With respect to the substantive claim of clear and 
unmistakable error, the veteran's representative, in the June 
2004 argument, asserts that the RO misconstrued the findings 
from the January 1958 VA examination, by referring only to 
the September 1948 VA examination and by not acknowledging a 
finding of multiple foreign bodies in both knees from the 
January 1958 VA examination report.  This allegation 
essentially claims that the correct facts were not before the 
adjudicator.  However, careful review of the February 1958 
rating decision discloses that the RO discussed both the 
September 1948 VA examination and the 1958 examination, 
identified as "current examination."  Ratings decisions 
rendered before 1990 typically did not set forth in detail 
the factual basis for the decision, and it is presumed that 
the RO made any necessary findings in the absence of evidence 
to the contrary.  Hauck v. Nicholson, No. 04-7067 (Fed. Cir. 
March 2, 2005), citing Natali v. Principi, 375 F.3d 1375, 
1380-81 (Fed. Cir. 2004) and Pierce, supra, 240 F.3d at 1355-
56.

The veteran is, in essence, indicating his disagreement with 
the way the evidence was weighed and evaluated in the 1958 
rating decision.  In deciding whether there was CUE in that 
decision, the Board must determine whether the evidence 
establishes such error by examining the evidence that was 
then of record and concluding whether the rating decision was 
supported by the evidence and the law.  See Hauck, supra.  
Ratings under Diagnostic Code 7805 were based on limitation 
of function of the affected part.  The 1958 VA examination 
showed no limitations concerning the left knee.  There was 
normal range of motion with no atrophy.  The scars were 
small, well-healed, and non-adherent.  X-rays were normal 
with no arthritis shown.  The 1958 VA examination report was 
completed before X-rays of the knees were taken.  The films 
showed no foreign bodies in the knees, which was stated in 
the February 1958 rating decision.  The 1968 rating decision 
does not reflect a clear failure to consider highly probative 
evidence.  While the RO's evaluation of the evidence could be 
questioned or disputed, the Board cannot conclude that 
correct facts were not before the adjudicator at the time of 
the rating decision at issue.  Grover, 12 Vet. App. at 112; 
Russell, 3 Vet. App. at 313-14.  

In the January 2005 Informal Brief, the veteran's 
representative argued that the RO failed to consider the 
impact of 38 C.F.R. § 3.9(c) (1956) by reducing the 
disability rating, which had been in effect for more than 
five years, based on a single VA examination that was 
inadequate for rating purposes.  Initially, the Board notes 
that the argument apparently intends to refer to 38 C.F.R. § 
3.172 (1956).  This regulation requires that an examination 
on which a reduction is based be as full and complete as the 
examination on which benefits were awarded.  Although the 
argument is phrased as an allegation of incorrect application 
of the regulation, it relies on the assertion that the 
January 1958 VA examination was inadequate.  That assertion 
is tantamount to disagreeing with the way the RO weighed or 
evaluated the evidence, i.e., was the 1958 examination as 
full and complete as the 1948 examination, which does not 
amount to a claim of clear and unmistakable error.  Baldwin, 
13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 
Vet. App. at 313.  

In summary, the Board finds that the February 1958 rating 
decision is final and that there is no clear and unmistakable 
error in that decision.  38 C.F.R. § 3.105(a).  Therefore, 
the appeal is denied.     
   

ORDER

As the February 1958 rating decision does not contain clear 
and unmistakable error, the appeal is denied.  



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


